698 N.W.2d 401 (2005)
472 Mich. 899-924
PEOPLE
v.
FIELDS.
No. 127652.
Supreme Court of Michigan.
June 30, 2005.
SC: 127652, COA: 255603.
On order of the Court, the application for leave to appeal the November 3, 2004 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motion to amend and the motion for appointment of counsel are DENIED.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).